         Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 1 of 7 Page ID #:1



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,
                                              No. 2:20-CV-07525
16             Plaintiff,
                                              VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                       21 U.S.C. § 881(a)(6)
18   $77,487.00 IN U.S. CURRENCY,             [DEA]
19             Defendant.

20

21

22        Plaintiff United States of America brings this claim against
23   defendant $77,487.00 in U.S. Currency, and alleges as follows:
24                              JURISDICTION AND VENUE
25        1.    This is an in rem civil forfeiture action brought pursuant
26   to 21 U.S.C. § 881(a)(6).
27        2.    This Court has jurisdiction over the matter pursuant to
28   28 U.S.C. §§ 1345 and 1355.
        Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 2 of 7 Page ID #:2



 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                              PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is $77,487.00 in U.S. Currency

 6   (the “defendant currency”) seized by law enforcement officers from

 7   Hiensley Fisher (“Fisher”) on November 6, 2019, at the Los Angeles

 8   International Airport, One World Way, Los Angeles, California 90045.

 9        6.    The defendant currency is currently in the custody of the

10   United States Marshals Service in this District, where it will remain

11   subject to this Court’s jurisdiction during the pendency of this

12   action.

13        7.    The interests of Fisher may be adversely affected by these

14   proceedings.

15                           FACTS SUPPORTING FORFEITURE

16        8.    On November 6, 2019, Drug Enforcement Administration

17   (“DEA”) Los Angeles International Airport (“LAX”) Group 31 officers

18   received information that Fisher was traveling on American Airlines

19   flight number 171 from New York, New York2 to Los Angeles,

20   California.

21        9.    Officers learned that Fisher was carrying a substantial

22   quantity of currency.

23

24

25
          1 DEA Group 3 is a task force comprised of DEA special agents,
26   Los Angeles County Sheriff Department deputies and detectives, Los
     Angeles Police Department officers and Los Angeles Airport officers
27   (collectively referred to herein as “officers”).

28
          2 New York, New York is a known consumer city for narcotics and
     Los Angeles is a known source city where narcotics can be purchased.

                                            2
        Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 3 of 7 Page ID #:3



 1        10.    When Fisher arrived in Los Angeles, officers initiated a

 2   consensual encounter with him in the gate area near the escalators to

 3   further investigate the purpose of his travel.

 4   Initial Encounter of Fisher

 5        11.    Officers approached Fisher, identified themselves, and told

 6   Fisher that he was not under arrest but that the officers wished to

 7   ask Fisher some security questions about Fisher’s travel from New

 8   York to Los Angeles.    Fisher agreed to answer questions.         With

 9   uncontrollably shaking hands, Fisher provided a driver’s license to

10   confirm to the officers Fisher’s identity.

11        12.    Upon questioning, Fisher stated that he was traveling to

12   Northern California to purchase retirement real estate.           However,

13   Fisher also stated that he had no particular location in mind, had

14   not made any arrangements with real estate agents to view possible

15   real estate to purchase, and had no answers for the desired price of

16   property.

17        13.    Fisher also told officers that he had purchased the one way

18   ticket the day before and had not scheduled the return trip to New

19   York yet.    Narcotics currency couriers frequently purchase one way

20   tickets because they do not know when the narcotics transactions will

21   be completed.

22        14.    Officers asked Fisher whether he was carrying a large sum

23   of money or contraband.     Fisher reported no contraband but had

24   approximately $70,000.00 in his possession.

25        15.    Fisher consented to a search his luggage.        Officers found a

26   square shaped vacuum sealed package secreted in Fisher’s clothing.

27   Narcotics currency couriers frequently attempt to secret currency in

28   their clothing to avoid detection by law enforcement.


                                            3
        Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 4 of 7 Page ID #:4



 1   Office Interview of Fisher

 2           16.   Officers asked Fisher to accompany them to the DEA airport

 3   office and Fisher agreed to accompany the officers to the DEA airport

 4   office.       At the office, officers examined the currency and found that

 5   it was wrapped in newspaper and vacuum sealed inside two plastic

 6   bags.    Narcotics currency couriers frequently vacuum seal currency in

 7   an effort to avoid detection by narcotics detection canines.

 8   Officers also found a black Wells Fargo Bank pouch that contained a

 9   bundle of currency and a cellular telephone.         The currency bundles

10   were separated by denomination and wrapped in rubber bands.

11   Narcotics currency couriers frequently bundle narcotics proceeds by

12   the denomination of the bills, and wrap the bundles in rubber bands.

13           17.   In response to questions from officers, Fisher stated that

14   he had withdrawn the currency from a personal bank account in

15   increments over the prior year, and kept the currency at his

16   residence.      Officers asked Fisher why he had withdrawn the money in

17   increments.       Fisher had no reason for withdrawing the money in

18   increments.       When Fisher was asked why he had attempted to conceal

19   the currency in luggage, Fisher said that there was no reason to do

20   so and that it was a personal choice.

21           18.   Officers inquired about Fisher’s source of income.          Fisher

22   claimed that he was part owner of Five Guys burger restaurants in New

23   York, but was unable to provide addresses, contact information or

24   other identifying information.       Fisher was unable to provide a name

25   of anyone who could corroborate Fisher’s ownership (of any degree) of

26   the restaurants.

27           19.   Officers placed the currency in a DEA evidence bag and

28   called for a trained narcotics detection canine to come to the


                                            4
          Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 5 of 7 Page ID #:5



 1   office.     Los Angeles Police Department Officer B. Coffey brought his

 2   trained narcotics detection canine, Zuke, to the DEA office to

 3   conduct the sniff test.       The trained narcotics detection canine

 4   alerted to the odor of narcotics emanating from the currency,

 5   indicating that the currency had recently been in the presence of

 6   narcotics.

 7         20.    The defendant $77,487.00 in U.S. currency was in

 8   denominations consistent with drug trafficking and consisted of 17

 9   one dollar bills, 4 five dollar bills, 121 twenty dollar bills, 100

10   fifty dollar bills, and 700 one hundred dollar bills.

11         21.    As noted above, a trained, state-certified narcotic

12   detection canine named Zuke conducted a sniff test of the currency in

13   Fisher’s possession.      Zuke was first certified as a narcotics

14   detection canine on April 30, 2019, and was most recently certified

15   on September 13, 2019.      Zuke alerts to the odor of cocaine, heroin

16   and methamphetamine.      Zuke does not alert to currency itself but

17   instead to the presence of controlled substances on the currency.

18   Zuke has received over 175 hours of training and has successfully

19   located over 750 training aids that included actual narcotics.

20                                   CLAIM FOR RELIEF

21         22.    Based on the above, plaintiff alleges that the defendant

22   currency represents or is traceable to proceeds of illegal narcotic

23   trafficking or was intended to be used in one or more exchanges for a

24   controlled substance or listed chemical, in violation of 21 U.S.C.

25   § 841 et seq.     The defendant currency is therefore subject to

26   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

27   //

28   //


                                              5
        Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 6 of 7 Page ID #:6



 1        WHEREFORE, plaintiff United States of America prays:

 2        (a)   that due process issue to enforce the forfeiture of the

 3   defendant currency;

 4        (b)   that due notice be given to all interested parties to

 5   appear and show cause why forfeiture should not be decreed;

 6        (c)   that this Court decree forfeiture of the defendant currency

 7   to the United States of America for disposition according to law; and

 8        (d)   for such other and further relief as this Court may deem

 9   just and proper, together with the costs and disbursements of this

10   action.

11   DATED: August 19, 2020              NICOLA T. HANNA
                                         United States Attorney
12                                       BRANDON D. FOX
                                         Assistant United States Attorney
13                                       Chief, Criminal Division
                                         STEVEN R. WELK
14                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
15

16                                         /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
17                                       Assistant United States Attorney
                                         Asset Forfeiture Section
18
                                         Attorneys for Plaintiff
19                                       UNITED STATES OF AMERICA

20

21

22

23

24

25

26

27

28


                                            6
Case 2:20-cv-07525 Document 1 Filed 08/19/20 Page 7 of 7 Page ID #:7
